

113 HR 3733 IH: Trade and Environment Enforcement Act
U.S. House of Representatives
2013-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3733IN THE HOUSE OF REPRESENTATIVESDecember 12, 2013Mr. Blumenauer (for himself, Mr. Thompson of California, Mr. Lewis, Mr. Rangel, Mr. McDermott, and Mr. Pascrell) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Trade Act of 1974 to authorize the United States Trade Representative to take discretionary action if a foreign country is engaging in unreasonable acts, policies, or practices relating to the environment, and for other purposes.1.Short titleThis Act may be cited as the Trade and Environment Enforcement Act or Green 301 Act.2.Environmental protection in trade relationsSection 301(d)(3)(B) of the Trade Act of 1974 (19 U.S.C. 2411(d)(3)(B)) is amended—(1)in clause (ii), by striking or at the end;(2)in clause (iii)(V), by striking the period at the end and inserting , or; and(3)by adding at the end the following new clause:(iv)constitutes a persistent pattern of conduct that—(I)fails to effectively enforce the environmental laws of a foreign country;(II)waives or otherwise derogates from the environmental laws of a foreign country or weakens the protections afforded by such laws;(III)fails to provide for judicial or administrative proceedings giving access to remedies for violations of the environmental laws of a foreign country;(IV)fails to provide appropriate and effective sanctions or remedies for violations of the environmental laws of a foreign country; or(V)fails to effectively enforce environmental commitments in agreements to which a foreign country and the United States are a party..3.Identification of foreign country trade practices that negatively affect the environment(a)In generalChapter 1 of title III of the Trade Act of 1974 (19 U.S.C. 2411 et seq.) is amended by adding at the end the following:311.Identification of foreign country trade practices that negatively affect the environment(a)Identification(1)In generalThe Trade Representative shall identify those foreign country trade practices that cause negative environmental impacts on the protection of human, animal, or plant life or health, or the conservation of exhaustible natural resources in the United States, the foreign country, a third country, or internationally.(2)FactorsIn identifying foreign country trade practices under paragraph (1), the Trade Representative shall take into account all relevant factors, including—(A)the strength of the connection between trade and the negative environmental impact;(B)the significance of the negative environmental impact on the protection of human, animal or plant life or health, or the conservation of exhaustible natural resources; and(C)the costs and benefits of mitigating the negative environmental impact through the remedies described in this section.(3)ConsultationIn identifying foreign country trade practices under paragraph (1), the Trade Representative shall provide the opportunity for input by and consultation with interested persons, including private or nongovernmental organizations working towards environmental protection or conservation, domestic industrial users of any goods that may be affected by this section, and appropriate Federal departments and agencies.(b)Report(1)In generalNot later than 270 days after the date of submission of a report under section 181(b) of this Act, and every 2 years thereafter, the Trade Representative shall submit to the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate and publish in the Federal Register a report on the foreign country trade practices identified under subsection (a).(2)Matters to be includedThe Trade Representative may include in the report, if appropriate—(A)a description of other foreign country trade practices that may in the future warrant inclusion in the report as foreign country trade practices that negatively affect the environment; and(B)a statement regarding other foreign country trade practices that negatively affect the environment that have not been identified because they are subject to other provisions of United States trade law, existing bilateral trade agreements, or trade negotiations, and progress is being made toward the mitigation, reduction, or elimination of the negative environmental impacts of such foreign country trade practices..(b)Clerical amendmentThe table of contents for the Trade Act of 1974 is amended by inserting after the item relating to section 310 the following new item:Sec. 311. Identification of foreign country trade practices that negatively affect the environment..